Name: Commission Regulation (EEC) No 2924/81 of 10 October 1981 amending Regulation (EEC) No 1054/78 following the fixing of new exchange rates to be applied in agriculture for France
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 12 . 10 . 81 Official Journal of the European Communities No L 291 /3 COMMISSION REGULATION (EEC) No 2924/81 of 10 October 1981 amending Regulation (EEC) No 1054/78 following the fixing of new exchange rates to be applied in agriculture for France ' 2 . The provisions of the last subparagraph of Article 4 ( 1 ) of Regulation (EEC) No 1134/68 shall apply only to advance fixings and to certificates or titles attesting them issued within the meaning of Article 21 of Regulation (EEC) No 3183/80 (*) :  before 30 November 1979 with regard to the representative rate for the Danish kroner referred to in the last subparagraph of Article 2a (8) of Regulation (EEC) No 878/77, in the version introduced by Regulation (EEC) No 2722/79 (2 ), for the products concerned and as from the dates therein stated , THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 878/77 of 26 April 1977 on the exchange rates to be applied in agriculture ( 1 ), as last amended by Regula ­ tion (EEC) No 2923/81 (2), and in particular Article 5 thereof, Whereas Article 2 (2) of Commission Regulation (EEC) No 1054/78 of 19 May 1978 laying down detailed rules for the application of Council Regula ­ tion (EEC) No 878 /77 on the exchange rates to be applied in agriculture and repealing Regulation (EEC) No 937/77 (3), as last amended by Regulation (EEC) No 3332/80 (4 ), laid down that the provisions of the last subparagraph of Article 4 ( 1 ) of Council Regula ­ tion (EEC) No 1134/68 of 30 July 1968 laying down rules for the implementation of Regulation (EEC) No 653/68 on conditions for alterations to the value of the unit of account used for the common agricultural policy (5 ) should apply only in the case of alterations to the representative rates taking place up to 11 October 1981 ; Whereas Regulation (EEC) No 2923/81 amended Annex IV to Regulation (EEC) No 878/77 to take account of the fixing of a new representative rate for the French franc , taking effect on 12 October 1981 ; whereas it is therefore appropriate to supplement Regulation (EEC) No 1054/78 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of all the relevant management committees ,  before 12 December 1979 with regard to the representative rates for the Italian lira and for the pound sterling referred to in Article 2a (4) and (5) of Regulation (EEC) No 878 /77, in the version introduced by Regulation (EEC) No 2835/79 (3 ), for the products concerned and as from the dates therein stated,  before 7 May 1980 with regard to the represen ­ tative rates for the French franc and for the Italian lira referred to in Article 2a (3) and (4) of Regulation (EEC) No 878 /77, in the version introduced by Regulations (EEC) No 1 174/80 (4 ) and (EEC) No 1 175/80 (5 ), for the products concerned and as from the dates therein stated ,  before 30 May 1980 with regard to the repre ­ sentative rates for the Belgian franc , the Luxem ­ bourg franc, the German mark and the Dutch florin referred to respectively in Annexes I , III and VII to Regulation (EEC) No 878 /77 , in the version introduced by Regulation (EEC) No 1366/80 (6), for the products concerned and as from the dates therein stated, HAS ADOPTED THIS REGULATION : Article 1 In Article 2 of Regulation (EEC) No 1054/78 , para ­ graph 2 is replaced by the following : (&gt;) OJ No L 106, 29 . 4 . 1977, p . 27 .  before 2 April 1981 with regard to the represen ­ tative rates for the Belgian franc , the Luxem ­ bourg franc , the Danish krone , the German mark, the French franc , the Greek drachma, the Irish pound, the Italian lira and the Dutch guilder referred to respectively in Annexes I to VIII to Regulation (EEC) No 850 / 81 ( 7 ), ( 2 ) See page 1 of this Official Journal , (3 ) OJ No L 134, 22 . 5 . 1978 , p . 40 . (4 ) OJ No L 349 , 23 . 12 . 1980 , p . 19 . 5 OJ No L 188 , 1 . 8 . 1968 , p . 1 . No L 291 /4 Official Journal of the European Communities 12. 10 . 81  before 10 October 1981 with regard to the (t ) OJ No L 118 , 9 . 5 . 1980 , p. 44. representative rate for the French franc (*) OJ No L 118 , 9 . 5 . 1980 , p. 45 . referred to in Annex IV to Regulation (EEC) (6) OJ No L 140 , 5 . 6 . 1980 , p. 19 . No 878 /77, in the version introduced by Regu- ( 7 ) OJ No L 90 , 4 . 4 . 1981 , p. 1 . lation (EEC) No 2923/81 (8 i . ( 8 ) OJ No L 291 , 12 . 10 . 1981 , p . 1 .' Article 2 (') OJ No L 338 , 13 . 12 . 1980 , p . 1 . ( 2 ) OJ No L 309 , 5 . 12 . 1979 , p. 9 . This Regulation shall enter into force on 12 October P) OJ No L 320 , 15 . 12 . 1979 , p . 58 . 1981 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels , 10 October 1981 . For the Commission Poul DALSAGER Member of the Commission